3111 the ﬁaniteh étateg @uurt of erheral (51313115

OFFICE OF SPECIAL MASTERS
No. 14-157V
Filed: December 19, 2014

BRIAN N GOLDSWORTHY, *
* Special Master Gowen
Petitioner, *
* Joint Stipulation on Damages and
v._ * Attorneys’ Fees and Costs
* Inﬂuenza (“Flu”) Vaccine;
SECRETARY OF HEALTH * Myelitis;
AND HUMAN SERVICES, *
:1:
Respondent. *
*
=1: :1: :1: :1: =1: * * :1: =1: :1: =1: * :1: =1: =1< *

Peter J. Sarda, Creech Law Firm, Raleigh, NC, for petitioner.
Claudia B. Gangi, United States Department of Justice, Washington, DC, for respondent.

DECISION 0N JOINT S_T_IPULATION1

On February 27, 2014, Brian Goldsworthy (“petitioner”) ﬁled a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that, as a result of receiving an inﬂuenza (“ﬂu”) vaccine on September 26,
2011, he developed myelitis. Petition at W 2, 14. Further, petitioner alleged that he experienced
residual effects of his injury for more than six months. I_d_. at ﬂ 18.

1 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codiﬁed as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or ﬁnancial in
substance and is privileged or conﬁdential; or (2) that includes medical ﬁles or similar ﬁles, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule

18(b).

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codiﬁed as amended,
42 U.S.C. §§ 300aa-l to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

On November 13, 2014, the parties ﬁled a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the ﬂu vaccination caused
petitioner’s alleged myelitis or any other injury or current disabilities. Stipulation at 11 6.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned ﬁnds the stipulation reasonable and adopts it as the decision of the Court in

awarding damages, on the terms set forth therein.

The parties also stipulate to an award of attorneys’ fees and costs in the joint stipulation
ﬁled on November 13, 2014. The parties agree to a total award of attorneys’ fees and costs in the
amount of $12,] 86.00. In accordance with General Order #9, petitioner represents that he
personally incurred costs related to this proceeding in the amount of $400.00. E General Order
#9 Statement, ﬁled Dec. 12, 2014. The undersigned ﬁnds the stipulation for fees and costs
reasonable and adopts it as the decision of the Court.

An award should be made as follows:

A lump sum of $170,000.00, in the form of a check payable to petitioner, Brian N.
Goldsworthy. This amount represents compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a).

A lump sum of $12,186.00, in the form of a check jointly payable to petitioner and to
petitioner’s attorney, Peter J. Sarda, pursuant to 42 U.S.C. § 300 aa-15(e), for
attorneys’ fees and costs.

A check payable to petitioner only in the amount of $400.00 as reimbursement for
costs personally expended in pursuit of this claim.

The undersigned approves the requested amount for petitioner’s compensation and
attorneys’ fees and costs. Accordingly, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.3

IT IS SO ORDERED.

s/ Thomas L. Gowen
Thomas L. Gowen
Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint ﬁling of
notice renouncing the right to seek review.

IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

. ;_- .'.- )
BRIAN N. GOLDSWORTHY, )
)
Petitioner, )
) No. 14-157V
 ) Special Master Gowen
) ECF
SECRETARY OF HEALTH AND ) 
HUMAN SERVICES, )
)
Respondent. )
:W—g; 3 —=—re=-———- r —- —- r—vw _ w- _- _-- .n
 -_T1_9..l‘l

The parties hereby stipulate to the following matters:

1. Brian N. Goldsworthy, petitioner, ﬁled a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the inﬂuenza (“ﬂu”) vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. § 100.3(a).

2. Petitioner received his ﬂu immunization on September 26, 2011.

3. The vaccine was administered within the United States.

4. Petitioner alleges that the ﬂu vaccine caused his alleged myelitis.

5. Petitioner represents that there has been no prior award or settiement of a civil action

for damages on his behalf as a result of his condition.

6. Respondent denies that the ﬂu vaccine caused petitioner’s alleged myelitis, any other

injury, or his current disabilities.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reﬂecting a decision consistent with
the terms of this Stipulation, and after petitioner has ﬁled an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

a. A lump sum of $170,000.00 in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under 42 U .S.C.

§ 300aa—15(a); and

b. A lump sum of $12,586.00 in the form of a check jointly payable to petitioner and
petitioner’s attorney, Peter J. Sarda, Creech Law Firm, P.A., 3130 Fairhiil Drive, Suite
108, Raleigh, NC, 27612, for attorneys’ fees and costs available under 42 U.S.C. §

3003a-15(e).

9. Petitioner and his attorney represent that they have identiﬁed to respondent all known
sources of payment for items or services for which the Program is not primarily liable under 42
U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396
et seq.)), or entities that provide health services on a pre—paid basis.

10. Payments made pursuant to paragraph 8 of this Stipulation will be made in
accordance with 42 U.S.C. § 300aa-15(i), subject to the avaiiability of sufﬁcient statutory funds.

11. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

12. In return for the payments described in paragraph 8, petitioner, in his individual
capacity and on behalf of his heirs, executors, administrators, successors or assigns, does forever
irrevocably and unconditionally release, acquit and discharge the United States and the Secretary
of Health and Human Services from any and all actions or causes of action (including
agreements, judgments, claims, damages, loss of services, expenses and ail demands of whatever
kind or nature) that have been brought, could have been brought, or could be timely brought in
the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42
U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and ail known or
unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or
alleged to have resuit‘ed from, the ﬂu vaccination administered on September 26, 2011, as
alleged by petitioner in a petition for vaccine compensation ﬁled on or about April 25, 2014, in
the United States Court of Federal Claims as petition No. 14-157V.

13. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

14. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party,

15. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended. There

is absolutely no agreement on the part of the parties hereto to make any payment or to do any act
3

 

.u'

Rospeotmlly avubmimuﬁJ

  
 

   

pm --a-§"-'H?€§”E%§E§$3.-iwv " " '

 

ATTORNEY OF RECORD FOR
PBTITIONBR:

        

‘mﬁﬁ J.- -- “am-Es _.
Creed) {sad -. Firm, PA.
3136 Fulrhﬂl Drive. Suite lOB
Ralaigh,NC 27612

Tel: (919) 187-7766

 

0.3. Depanm‘ent ofHealth and Human San/Ices
5600 Fishers Lana

Parklaan Building, Stop I 16-26

Rookvlilo, MD 20857

DATE: 

AUTHORIZED WRESBNTATIVE
OF THE ATTORNEY 

_  3 2:25.; _ .

   
 
 

 _ Rﬂﬁx‘ﬂéﬁﬂ
 gvéyﬁmmr

Tom Mac-1.2.

Civli Division

U.S. Dcparhnent ofiuslloo
P.O.Box146

Benjamin Franklin Slntlon
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR

 
 
  

m 5'. mar -
Senior Trial Attorney
TortsBranoh

CM! Division
U. S. Department ofJustloe

P. 0. Box 146

Benjamin Frankﬂu Station
Washington, DC 20044~0146
Tel: (202) 616.4138

 

  

‘MM_ hum—“4m WuMA—w M

Ann—n.1-——_-w—-—'-'~nm....¢__u

in the United States Court of Federal Claims

BRIAN N. GOLDSWORTHY
 ° Special Master Gowen

Petitioner,

v. No. 1:14—vv 00157

KATHLEEN SEBELIUS, Secretary of
Heaith and Human Services,

Respondent.

 

 

Wat—5:;H-‘a64‘ m“ Jpn-3M

GENERAL Dewitt #9 STATEMENT

Petitioner states that, other than the $400 filing fee paid with the Petition, i’etltioner
has not incurred any fees or costs related to the prosecution of this Petition.

This the  day of November, 2014.

CREECH LAW FIRM, P.A.

 

itélwﬁeteeeetsiﬁma
N.C. Bar ii 7300'

Attorney for Petitioner

3130 Falrhlil Drive, Suite 108
Raleigh, NC 27612 _
Telephone: 919487-7766
Teiefax: 919-787—7793
Email: petechreechlaw.com